Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2019/0352806) in view of Noguchi (US 2014/0023935) in view of Shane.  
It is noted that the method steps found in claims 1-8 are not necessarily indicative of patentability of the claims wherein the art otherwise teaches the claimed or an overlapping material or article. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
In the instant case claims to formation of the graphite are not necessarily indicative of patentability in claims 1-8 nor are methods of characterization even though those limitations are addressed below.
The art as cited is considered to meet the new claim limitations as amended.  
Zhamu (US 2019/0352806) teaches forming expanded graphite from graphite worms and then compressing them to a graphite paper or mat process (See [0083]). The expanded graphite can have a Id/Ig ratio of 1.7 to 2 dependent upon the desired functionalization (see [0095]); within the claimed range and using the same Raman spectroscopy indicator wavelengths.  Therefore, Zhamu has the same or overlapping amorphous carbon content. No binder is taught or added as claimed. 
Zhamu may not teach all the limitations of the claim. 
Noguchi (US 2014/0023935)teaches a battery comprises a graphite layer with Id/Ig ratio of 0.08 to 0.5 using the same frequency range of 1500 – 1650 cm-1 and 1305 – 1395 cm-1 [0051, 0092 and claim 5]. The graphite layer can comprise a metal foil connected to the graphite layer (See figures and [0092]). Noguchi teaches the graphite comprises low level crystallinity (or amorphous carbon) and therefore comprises graphite and carbon (see above and [0096]). Additionally, the electrode can be formed from graphite having Id/Ig raio within the claimed range (See table 2). Noguchi further discloses that the claimed ratio has a definite effect on capacitance and therefore it would have been obvious to adjust it within the claimed ranges dependent upon the desired capacitance. Wherein the clear result effective variable is obvious to provide and modify (see 94-110 paragr. And Table 2 at least).  
The primary reference may not teach all of the formation method of the graphene sheet or foil. 
Shane (US 3,494,382) teaches a method of forming a graphite sheet or foil by adding an intercalant that can be a strong acid (Brunson) including a Sulfide or Nitrate (column 8 lines 10-45) to intercalate and expand graphite particles and then compress them using a press or roller means (See figures, claims and Examples). 
The expanded and compressed graphite may be formed with fiber or other additives in order to provide additional properties such as conductivity (See column 14 lines 10-45). 
It would have been obvious to one of ordinary skill to provide 40% or less fibers dependent upon the desired final properties of the graphite sheet or foil. 
Regarding claims 5-6, the graphite can be impregnated with resin or other liquids as claimed and provided with other materials or fillers that would necessarily provide the desired properties given the same compositions. 
Shane teaches a density from about 5 to 137 lb/ft3 (or 0.08 to 2.17 g/cm3), encompassing the claimed range (column 5 lines 1-20, column 14 lines 25-30).  
The flexible graphite material can be coated with a metal (See column 5 lines 23-35) for stability, strength, or other properties such as oxidation resistance, rendering claim 6 obvious to provide.  
Shane teaches washing with water to eliminate the intercalant or expand the graphite and then heated (hydrolysis) (See column 9, column 10 lines 30-60).
Shane teaches the graphite can be compressed to a thickness and density desired dependent upon the use (See column 11 lines 30-40), and can be cut or embossed into shapes (See column 12). Therefore, it would be obvious to provide the claimed thickness, density, or shape dependent upon the desired application.
Regarding claim 14, the art (Shane) teaches heating the graphite in the expansion and compression process, and that different intercalations provide different oxidation levels, and Noguchi (US 2014/0023935) teaches it is known to evaluate the graphite on the bases of Id/Ig ratio as claimed (using Raman Spectroscopy). Therefore, it would have been obvious to one of ordinary skill to provide the claimed operation in order to provide the claimed properties of material desired. 

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2019/0352806) in view of Noguchi (US 2014/0023935) in view of Shane, as above, Boehm Pure & Applied Chem., vol. 66, No. 9, pp 1893-1901, 1994.  
The previously cited references above do not teach the claimed stage I, II, or III nomenclature. 
Boehm Pure & Applied Chem., vol. 66, No. 9, pp 1893-1901, 1994 discloses known Stage I, II, III compounds for forming intercalation of graphite (see 3.4 and graph therein as well as elsewhere in the reference).  
It would have been obvious to one of ordinary skill at the relevant time of filing to provide Stage I, II, or III stage intercalation of graphite to expand it and form graphite materials with specifc properties dependent upon the desired application. 
If the Examiner accepts the arguments that these concepts are widely known to one of ordinary skill as argued by applicant. Then it would have been obvious to one of ordinary skill to provide stage I, II, or III compounds or intercalation depending upon the desired properties as the entire concept is thus known to one of ordinary skill and thus obvious to one of ordinary skill especially given the disclosure already presented of the use of such compounds by Shane above. 



Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2019/0352806) in view Noguchi (US 2014/0023935) in view of Shane, as above, in view of Boehm further in view of Spahr.  
Shane does teach a mixture of intercalants can be employed but does not teach the disulphate. 
Spahr (US 2004/0151981) teaches expanded, with an intercalation compound, graphite using a (disulphate) ammonium peroxodisulphate [0006-0007].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a disulfide to intercalate a graphite produce an expanded graphite that can form a sheet or foil as in Shane.     


Response to Arguments
Applicant’s arguments with respect to claim(s) 2/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112 rejection(s) has been withdrawn due to arguments and submitted evidence. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783